DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
With regards to claim 20, the broadest reasonable interpretation of the phrase “A computer-readable medium" includes non-transitory embodiments, such as memory elements (ROM, RAM) and memory media (CDs) as well as transitory embodiments, such as carrier waves encoded with the computer program steps.  However, transitory forms of signals are not statutory (In re Nuijten, 84 USPQ2d 1495).  A claim that covers both statutory and non-statutory embodiments embraces subject matter that is improperly directed to non-statutory subject matter.  The Examiner suggests amending the “computer-readable medium" limitation to include the term "non-transitory" in order for the claims to be statutory subject matter, as long as the specification supports a non-transitory embodiment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the depletion layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, line 3, claim 4, line 5, claim 7, line 3, claim 8, line 4, and claim 9, line 2, it is unclear if the recited “charged particles” refer to the same or different charged particles set forth in Claim 1. For examination purposes, the “charged particles” in claims 2, 4, 7, 8 and 9 are being interpreted to refer back to the charged particles in claim 1. 
In claim 5, line 2, it is unclear if the “received charged particles” refer to the same or different charged particles set forth in claim 1. For examination purposes, the “received charged particles” in claim 5 is being interpreted to refer back to the charged particles in claim 1. 
In line 2 of claim 9, line 5 of claim 10 and line 3 of claim 11, it is unclear if the recitations of “gamma radiation” refer to the same or different gamma radiation set forth in claim 8. For examination purposes, the “gamma radiation” in claim 9 is being interpreted to refer back to the gamma radiation in claim 8. Furthermore, it is unclear if the “at least one charged particle” in the last line of claim 1 is part of the previously claimed charged particles or different.
In line 4 of claim 13 it is unclear if the recitation of “interaction charge carriers” in line 4 refers to the “interaction charge carriers” of claim 1 or a different element.  For examination purposes, the “interaction charge carriers” in claim 13 is being interpreted to refer back to the interaction charge carriers in claim 1. 
Dependent claims 3, 6, 12, and 14-19 are rejected based on their respective dependencies on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui, et al., US 20110286576.

Regarding claim 20, Cui teaches a computer-readable medium having executable instructions thereon which, when executed by a processor (see paragraph 122 for the memory), cause the processor to: 
receive a detection signal from a radiation sensor of a laparoscopic probe, the detection signal being representative of interaction charge carriers being created in a depletion layer of a semiconductor of a plurality of semiconductor components providing a pixel array (see [0029] for the signal generation based on the photon interactions within a region); 
determine whether the detection signal is indicative of detection events at multiple neighboring pixels of the pixel array (see fig. 4 and the description in [0029] of the number of electron-hole pairs generated being proportional to the photon’s energy, and the collimator guiding regions right underneath a hot spot meaning that the a comparison of detection events are made with neighboring spots to determine a detection event and count the detection event as further elaborated in paragraph 50); and 
if a determination is made that the detection signal is indicative of detection events at multiple neighboring pixels of the pixel array, determining that the radiation sensor has received at least one or more charged particles (see fig. 4 and [0029] for the determination of the hot spot attributed to only the region with the highest counts).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cui, et al., US 20110286576 in view of Barrett, et al., US 20170343460 (disclosed in IDS dated 06/12/2020), as evidenced by Byun (Chapter 7 Semiconductor Detectors, see below footnote). 

Regarding claim 1, Cui teaches a laparoscopic probe (see [0028] for the probe shaped for endocavity insertion) for detecting radiation from a radiopharmaceutical administered to a subject (see [0029] and fig. 4 for the description of how the photons emitted from decaying radiopharmaceutical is detected), the laparoscopic probe comprising a detection device comprising: 
a radiation sensor (see fig. 1A and [0030] for the radiation detector module 45) having a plurality of semiconductor components providing a pixel array (the individual radiation detector elements form a one or two-dimensional array and the plurality of radiation detector elements (44) comprise a “semiconductor” detector according to [0030]-[0031]), 
a semiconductor ([0031]) of the semiconductor components configured for interaction charge carriers to be created in the depletion layer of the semiconductor in response to direct interaction with received charged particles emitted from the radiopharmaceutical ([0029] indicates photons from the decaying radiopharmaceutical reach the active region ([0050]), that is the depletion layer, of the detector stating that “These photons will ionize the compound semiconductor and generate electron-hole pairs that are separated and guided to the contacts by the internal electric field. The number of pairs generated by a photon is proportional to the photon's energy. Because the compound semiconductor detector is negatively biased, the electrons will drift to the anodes (pixels) while the holes will drift to the cathode. The amplitude of this signal is proportional to the energy of the gamma-ray photon, and can be processed and read out by the front-end electronics and the control logic. Essentially, the front-end electronics counts the photon absorption events within each pixel of the detector”, and further, as evidenced by Byun1, it is an inherent property of semiconductors to create said interaction charge carriers in the depletion layer of the semi-conductor when detecting radiation); and 
a light sealing (see figs. 2A-2C and [0026] [0011] for the tube/sheath/sleeve) covering arranged to prevent light from impinging on the pixel array ([0011] describes the shielding effect of the tube/sheath/sleeve).
Cui does not teach that the detectors are metal-oxide-semiconductors.
However, Barrett teaches detecting charged particles from radiopharmaceuticals ([0005]), wherein the radiation detector is a semiconductor detector including a pixel array ([0015]) of complementary metal-oxide-semiconductor (CMOS) ([0007]) which achieve the charge particle detection in a depletion region ([0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Cui such that the detectors are metal-oxide-semiconductors, as taught by Barrett, to allow for good energy resolution ([0106]) and provide accurate position and direction information of the particles ([0007]).

Regarding claim 2, Cui in view of Barrett teaches all the limitations of claim 1. 
Cui teaches wherein the laparoscopic probe further comprises: a collimator (figs. 2A-2B for the collimator) operable to filter out charged particles that impinge upon the collimator at an angle above a threshold angle of incidence ([0010] describes the collimator as apertures in a predefined angle which guide incidence of photons [0029]), thereby to cooperate with the light sealing covering and the radiation sensor to enable detection by the radiation sensor of a radiation imaging effect (figs. 2A-2C portray the arrangement of the collimator, tube/sheath/sleeve and the pixel array).

Regarding claim 3, Cui in view of Barrett teaches all the limitations of claim 1. 
Cui further teaches wherein the radiation sensor comprises an image sensor (see [0007] for CMOS active pixel array).

Regarding claim 5, Cui in view of Barrett teaches all the limitations of claim 1. 
Cui further teaches wherein the pixels of the pixel array are of a size such that, in response to interaction with received charged particles from radiopharmaceutical, the created interaction charge carriers in the depletion layer are detectable across multiple pixels ([0029] indicates photons from the decaying radiopharmaceutical reach the active region ([0050]), that is the depletion layer, of the detector stating that “These photons will ionize the compound semiconductor and generate electron-hole pairs that are separated and guided to the contacts by the internal electric field. The number of pairs generated by a photon is proportional to the photon's energy. Because the compound semiconductor detector is negatively biased, the electrons will drift to the anodes (pixels) while the holes will drift to the cathode. The amplitude of this signal is proportional to the energy of the gamma-ray photon, and can be processed and read out by the front-end electronics and the control logic. Essentially, the front-end electronics counts the photon absorption events within each pixel of the detector”).

Regarding claim 6, Cui in view of Barrett teaches all the limitations of claim 1. 
Cui further teaches a gamma radiation detector configured to detect gamma radiation ([0007])).

Regarding claim 12, Cui in view of Barrett teaches all the limitations of claim 1. 
Cui further teaches wherein the radiation sensor is selected such that the semiconductor of the plurality of semiconductor components has an optimal depletion layer depth for an energy spectrum of charged particles particular to the radiopharmaceutical ([0007] indicates that the active region or depletion region is thick enough to stop the particle).
Cui does not teach that the detectors are metal-oxide-semiconductors.
However, Barrett teaches a radioactive probe for detecting charged particles from radiopharmaceuticals ([0005]), the probe including a pixel array ([0015]) of complementary metal-oxide-semiconductor (CMOS) ([0007]) which achieve the charge particle detection in a depletion region ([0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Cui such that the detectors are metal-oxide-semiconductors, as taught by Barrett, to allow for good energy resolution ([0106]) and provide accurate position and direction information of the particles ([0007]).

Regarding claim 13, Cui in view of Barrett teaches all the limitations of claim 1. 
Cui further teaches a method of operating the laparoscopic probe of claim 1, the method comprising:
 receiving a detection signal from the radiation sensor of the laparoscopic probe, the detection signal being representative of interaction charge carriers being created in the depletion layer of the semiconductor of the plurality of semiconductor components providing a pixel array (see fig. [0029]); 
determining whether the detection signal is indicative of detection events at multiple neighboring pixels of the pixel array (see [0029]) for the counting of the photon absorption events); and if a determination is made that the detection signal is indicative of detection events at multiple neighboring pixels of the pixel array, determining that the radiation sensor has received at least one or more charged particles ([0029] indicates that a “hot spot” is indicative of the region with highest counts corresponding to the charge particle interactions).

Regarding claim 14, Cui in view of Barrett teaches all the limitations of claim 13. 
Cui further teaches wherein the radiation sensor comprises an image sensor and wherein receiving a detection signal from the radiation sensor comprises receiving image data from the image sensor, the image data being representative of a radiation imaging effect (see figs. 1A and 4 and [0027] and [0029]).



Claims 4, 8-11, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cui, et al., US 20110286576 in view of Barrett, et al., US 20170343460 (disclosed in IDS dated 06/12/2020) and Raylman (US 5,932,879). 

Regarding claim 4, Cui in view of Barrett teaches all the limitations of claim 1. 
Cui in view of Barrett does not teach wherein the laparoscopic probe is operable in a first mode, in which the laparoscopic probe is configured to enable detection by the radiation sensor of a radiation imaging effect, and wherein the laparoscopic probe is operable in a second mode, in which the laparoscopic probe is configured to enable detection by the radiation sensor of the presence of charged particles.
However, Raylman further teaches wherein the laparoscopic probe is operable in a first mode, in which the laparoscopic probe is configured to enable detection by the radiation sensor of a radiation imaging effect (see col. 11 lines 37-46 for the detection of beta particles), and wherein the laparoscopic probe is operable in a second mode, in which the laparoscopic probe is configured to enable detection by the radiation sensor of the presence of charged particles (see col. 12, lines 3-16 for the detection of gamma particles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Campbell’s system, as modified by Barrett, such that the laparoscopic probe is operable in a first mode, in which the laparoscopic probe is configured to enable detection by the radiation sensor of a radiation imaging effect, and wherein the laparoscopic probe is operable in a second mode, in which the laparoscopic probe is configured to enable detection by the radiation sensor of the presence of charged particles, as taught by Raylman, to improve the detection sensitivity of the system (see col. 2, lines 50-55).

Regarding claim 8, Cui in view of Barrett teaches all the limitations of claim 1. 
Cui teaches a computing device comprising a processor for processing detection events and for signaling a detection to a user ([0008]), 
Cui in view Barrett and the first embodiment of Raylman depicted in fig. 1 does not teach wherein the processor is configured to distinguish detection events resulting from charged particles from detection events resulting from gamma radiation.
However, depicted in fig. 2, Raylman teaches wherein the processor (means for processing 13) is configured to distinguish detection events resulting from charged particles from detection events resulting from gamma radiation (col. 12, lines 12-34 describes using a filter to discriminate between beta and gamma radiation and beta particles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Cui, as modified by Barrett, such that the processor is configured to distinguish detection events resulting from charged particles from detection events resulting from gamma radiation, as taught by Raylman, to improve the detection sensitivity of the system (see col. 2, lines 50-55).

Regarding claim 9, Cui in view of Barrett teaches all the limitations of claim 1. 
Cui teaches to: receive a signal from the radiation sensor, the signal being representative of interaction charge carriers being created in the depletion layer of the semiconductor of the plurality of semiconductor components providing a pixel array (paragraph 50 states “FIGS. 1A-1B illustrates the signal processing electronics for the imaging system. Details are shown for only one pixel. FIG. 1A illustrates that when a photon hits the active region of a pixel”); determine whether the signal is indicative of detection events at multiple neighboring pixels of the pixel array( see fig. 4 and the description in [0029] of the number of electron-hole pairs generated being proportional to the photon’s energy, and the collimator guiding regions right underneath a hot spot meaning that the a comparison of detection events are made with neighboring spots to determine a detection event and count the detection event as further elaborated in paragraph 50); and if a determination is made that the signal is indicative of detection events at multiple neighboring pixels of the pixel array, determine that the radiation sensor has received at least one charged particle (paragraph 50 states that “The output signal from the CSA is compared with a preset threshold. If the signal is larger than the threshold, a trigger signal is generated, causing the counter of that channel to increase by one. Depending on the application, there can be several different thresholds, allowing the user to detect photons with different energies and produce images for each separate energy bin.”).
Cui in view of Barrett does not teach distinguishing detection events resulting from charged particles from detection events resulting from gamma radiation. 
However, Raylman teaches wherein, to distinguish detection events resulting from charged particles from detection events resulting from gamma radiation( col. 12, lines 12-34 describes using a filter to discriminate between beta and gamma radiation and beta particles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Cui, as modified by Barrett, to distinguish detection events resulting from charged particles from detection events resulting from gamma radiation, , as taught by Raylman, to improve the detection sensitivity of the system (see col. 2, lines 50-55).

Regarding claim 10, Cui in view of Barrett and Raylman teaches all the limitations of claim 9. 
Cui teaches wherein the processor is further configured to: if a determination is made that that signal is not indicative of detection events at multiple neighboring pixels of the pixel array (Paragraph 50 states that “FIG. 1A illustrates that when a photon hits the active region of a pixel, it generates electron-hole pairs” and “The output signal from the CSA is compared with a preset threshold. If the signal is larger than the threshold, a trigger signal is generated, causing the counter of that channel to increase by one. Depending on the application, there can be several different thresholds, allowing the user to detect photons with different energies and produce images for each separate energy bin”, so here the different energy bins allows the detection events that do not meet the threshold to be binned as belonging to detection events of a different energy level.)
Cui in view of Barrett does not teach determining that the radiation sensor has received gamma radiation.
However, Raylman further teaches, determining that the radiation sensor has received gamma radiation (col. 12, lines 25-34 describes the discrimination of gamma radiation events from beta particle events).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Cui, as modified by the embodiment in fig. 1, so that the processor is further configured to determine that a signal is not indicative of detection events at multiple neighboring pixels of the pixel array, through the thresholding and binning steps that bins the events based on energy levels, and as such determining that the radiation sensor has received gamma radiation, as taught by Raylman, to improve the detection sensitivity of the system (see col. 2, lines 50-55).

Regarding claim 11, Cui in view of Barrett and Raylman teaches all the limitations of claim 8. 
Cui does not teach wherein the processor is further configured to: discard detection events resulting from gamma radiation.
However, Raylman further teaches wherein the processor is further configured to: discard detection events resulting from gamma radiation (see col. 12, lines 17-24 for the discriminating means 5 acting as a filter to eliminate the unwanted gamma radiation deemed as noise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Cui, as modified by Barrett and the embodiment of Raylman in fig. 1, so that the processor is further configured to: discard detection events resulting from gamma radiation, as taught by Raylman, to improve the detection sensitivity of the system (see col. 2, lines 50-55).

Regarding claim 19, Cui in view of Barrett teaches all the limitations of claim 13. 
Cui in view of Barrett does not teach operating the laparoscopic probe in a first mode, in which the laparoscopic probe is configured to enable detection by the radiation sensor of a radiation imaging effect; and operating the laparoscopic probe in a second mode, in which the laparoscopic probe is configured to enable detection by the radiation sensor of the presence of charged particles.
However, Raylman further teaches wherein the laparoscopic probe is operable in a first mode, in which the laparoscopic probe is configured to enable detection by the radiation sensor of a radiation imaging effect (see col. 11 lines 37-46 for the detection of beta particles), and wherein the laparoscopic probe is operable in a second mode, in which the laparoscopic probe is configured to enable detection by the radiation sensor of the presence of charged particles (see col. 12, lines 3-16 for the detection of gamma particles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Cui, as modified by Barrett, such that the laparoscopic probe is operable in a first mode, in which the laparoscopic probe is configured to enable detection by the radiation sensor of a radiation imaging effect, and wherein the laparoscopic probe is operable in a second mode, in which the laparoscopic probe is configured to enable detection by the radiation sensor of the presence of charged particles, as taught by Raylman, to improve the detection sensitivity of the system (see col. 2, lines 50-55).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ciu in view of Barrett, as applied to claim 1 above, and further in view of Raylman, et al., US 5,932,879 and Kojima, et al., US 20030108147.

Regarding claim 7, Cui in view of Barrett teaches all the limitations of claim 1. 
Cui in view of Barrett does not teach wherein the laparoscopic probe is configured tfor a first mode, in which the laparoscopic probe is configured to detect charged particles, and 
a second mode, in which the laparoscopic probe is configured to use the gamma radiation detector to detect gamma radiation.
However, Raylman further teaches wherein the laparoscopic probe is configured to be operate in a first mode, in which the laparoscopic probe is configured to detect charged particles (see col. 11, lines 53-57 for the discriminating means col. 12, lines 7-9 for the detection of Beta particles, which is considered a first mode of radiation detection), and 
a second mode, in which the laparoscopic probe is configured to use the gamma radiation detector to detect gamma radiation (col. 12, lines 10-12 for the detection of gamma radiation, which is considered a second mode of radiation detection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Cui, as modified by Barrett, such that the laparoscopic probe is configured tooperate in a first mode, in which the laparoscopic probe is configured to detect charged particles and a second mode, in which the laparoscopic probe is configured to use the gamma radiation detector to detect gamma radiation to include a gamma radiation detector configured to detect gamma radiation, as taught by Raylman, to improve the detection sensitivity of the system (see col. 2, lines 50-55).
Cui in view of Barrett and Raylman fail to teach that the system is switchable between the first and second mode of radiation detection.
However, Kojima teaches a radiological imaging apparatus including radiation detectors for alpha, beta, gamma and x-ray radiation (see abstract and paragraph 186), whereby the system includes a signal discriminator 61 of fig. 1 and a selector switch 62 configured to switch between conveying gamma ray detection signal output and X-ray detection signal output from a radiation detector 4 (see paragraphs 109-110). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Cuis, as modified by Barrett and Raylman, such that the the system is switchable between the first and second mode of radiation detection, as taught by Kojima, allowing the use of a single component detecting both types of radiations (paragraph 116) and reducing complexity of the system and cost.


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cui, et al., US 20110286576 in view of Barrett, as applied to claim 14, and further in view of Kobayashi, T., US 20150363918.

Regarding claim 15, Cui in view of Barrett teaches all the limitations of claim 14. 
Cui in view of Barrett fails to teach wherein determining whether the detection signal is indicative of detection events at multiple neighboring pixels of the pixel array comprises: comparing the received image data with fixed pattern noise data to produce a corrected image, the fixed pattern noise data derived from an average of a plurality of dark noise images collected using the laparoscopic probe.
However, Kobayashi teaches a system for acquiring and processing radiation information from a subject (paragraph 24), including dark image (step S201 of fig. 2 and paragraph 30) and acquisition of radiographic data (Step S202 of fig. 2 and paragraph 31), and step of dark correction (Step S203 of fig. 2 and paragraph 32), where an average of dark images (paragraph 30) is used in the dark image correction. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Cui’s method, as modified by Barrett, to compare the received image data with fixed pattern noise data to produce a corrected image, the fixed pattern noise data derived from an average of a plurality of dark noise images collected using the laparoscopic probe, as taught by Kobayashi, to attain highly accurate results (see paragraph 32).

Cui
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Barrett and Kobayashi, as applied to claim 15 above, and further in view of Miyamoto, US 20120250974. 

Regarding claim 16, Cui in view of Barrett and Kobayashi  teaches all the limitations of claim 15. 
Cui in view of Barrett and Kobayashi fails to teach wherein determining whether the detection signal is indicative of detection events at multiple neighboring pixels of the pixel array further comprises: comparing pixel values of pixels of the corrected image with a threshold value to produce a binary image, wherein the pixel value of each pixel of the binary image is representative of whether the pixel value of a corresponding pixel of the corrected image is above the threshold value.
However, Miyamoto teaches a method of generating a binary image for contrast image generation of a region of interest (see fig. 6 and abstract) whereby, according to paragraph 53, a binary live image and a binary mask image are obtained by comparing all pixels in a live image and a mask image with the corresponding binarization thresholds, so that images include 0 indicative of pixel values equal to or larger than the thresholds and 1 indicative of the other pixel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Cui’s method, as modified by Barrett and Kobayashi, to compare pixel values of pixels of the corrected image with a threshold value to produce a binary image, wherein the pixel value of each pixel of the binary image is representative of whether the pixel value of a corresponding pixel of the corrected image is above the threshold value, as taught by Miyamoto, to improve the accuracy of information from the contrast based imaging. (see paragraph 61).
Cui
Regarding claim 17, Cui in view of Barrett, Kobayashi and Miyamoto teaches all the limitations of claim 16 above. 
Cui in view of Barrett and Kobayashi fail to teach wherein determining whether the detection signal is indicative of detection events at multiple neighboring pixels of the pixel array further comprises: for at least one pixel of the binary image, determining how many adjacent pixels have the same value as the pixel 
However, Miyamoto further teaches wherein determining whether the detection signal is indicative of detection events at multiple neighboring pixels of the pixel array further comprises: for at least one pixel of the binary image, determining how many adjacent pixels have the same value as the pixel (See step S602 of fig. 6 and paragraphs 51 and 56 provides examples of regions that are excluded due to the thresholding step from inclusion in the binary image because the pixels do not meet the threshold requirement. These regions are defined for groups of pixels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Cui’s method, as modified by Barrett and Kobayashi, such that determining whether the detection signal is indicative of detection events at multiple neighboring pixels of the pixel array further comprises: for at least one pixel of the binary image, determining how many adjacent pixels have the same value as the pixel, as taught by Miyamoto, to improve the accuracy of information from the contrast based imaging. (see paragraph 61).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Barrett, as applied to claim 13 above, and further in view of Miyamoto, US 20120250974. 

Regarding claim 18, Cui in view of Barrett teaches all the limitations of claim 13. 
Cui in view of Barrett fail to teach detecting gamma radiation but fails to teach if a determination is made that that signal is not indicative of detection events at multiple neighboring pixels of the pixel array, determining that the radiation sensor has received gamma radiation. 
However, Miyamoto discloses in paragraphs 52-54 that a threshold calculation step and a thresholding indicates regions to which contrast agent is not injected, that is, these regions, through the thresholding, appear to show no “detection events” for the contrast agent. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Cui’s method, as modified by Barrett and Kobayashi, to determine if a determination is made that that signal is not indicative of detection events at multiple neighboring pixels of the pixel array, determining that the radiation sensor has received gamma radiation, as taught by Miyamoto, to improve the accuracy of information from the contrast based imaging. (see paragraph 61).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Byun, S. H. (2022, December 1). Chapter 7 Semiconductor Detectors. Med Phys 4ra3,4RB3,6R03: Radiation & Radioisotope Methodology I,II. Retrieved December 1, 2022, from https://www.science.mcmaster.ca/radgrad/programs/courses.html?id=224